On Petition for Rehearing.
Per Curiam.
The relief sought in this suit was an injunction restraining the appellees from transporting natural gas from their wells through pipes at a pressure ex*682ceeding- the natural rock pressure, .'or by. other means than the natural pressure of the gas flowing from the wells., It is not charged,in the complaint that an unnatural flow of gas from the wells, is induced by paeans of the machinery or appliances used by. the appellees, or that such unnatural flow is .a necessary consequence of the use of the machinery and appliances so used. The charge is that “in and by so transporting natural gas through the pipes a-t .a pressure in excels of the natural rock pressure, and by such means and appliances, other than the natural pressure .of the 'gas flowing from the wells, the defendant has drawn, and is continuing to draw so heavily through its said wells, upon said reservoir as to seriously diminish .the supply and pressure of gas therein,” etc.. The flow of the gas from the appellee’s wells into its pipes and reservoirs, it is to be understood, is the natural flow, unaffected by machinery or artificial appliances. If such, flow should be unnaturally stimulated or increased by machinery or other means,, for the.purpose of transportation, or as. a necessary result thereof, then, independently of the statute under consideration, the appellants. would have the. right, if they sustained special injury thereby, to. enjoin the use. of such machinery and appliances, not because the appellees were, transporting natural gas under an excessive -pressure, but for the reasons stated in Manufacturers Gas, etc., Co. v. Indiana Gas, etc., Co., 155 Ind. 461.
Petition for a rehearing overruled.